
	
		I
		111th CONGRESS
		1st Session
		H. R. 4190
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. Moran of Virginia
			 (for himself, Mrs. Lowey,
			 Mr. George Miller of California,
			 Ms. McCollum,
			 Mr. Grijalva,
			 Mr. McGovern,
			 Mr. Hinchey, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize the
		  National Institute of Environmental Health Sciences to conduct a research
		  program on endocrine disruption, to prevent and reduce the production of, and
		  exposure to, chemicals that can undermine the development of children before
		  they are born and cause lifelong impairment to their health and function, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Endocrine Disruption Prevention Act of
			 2009.
		2.Findings,
			 policies, and goals
			(a)FindingsThe
			 Congress finds that—
				(1)a disturbing increase in the number of
			 disorders of the human endocrine system is seriously undermining the health and
			 wealth of the Nation;
				(2)these disorders
			 include attention deficit hyperactivity disorder (ADHD), autism, learning
			 disabilities, asthma, juvenile cancer, juvenile and adult diabetes, autoimmune
			 diseases, cryptorchidism, hypospadias, endometriosis, obesity, osteoporosis,
			 testicular cancer, male dysgenesis syndrome, breast cancer, prostate cancer,
			 Parkinson’s disease, and Alzheimer’s dementia;
				(3)these disorders
			 began to increase noticeably at the population level in the early 1970s when
			 the first generation exposed in the womb to post-World War II synthetic
			 chemicals reached maturity;
				(4)prior to 1950,
			 these disorders were rare, which rules out the influence of inherited
			 disorders;
				(5)today, among the
			 fourth generation of children exposed in the womb, one in three children and
			 one in two minority children will develop diabetes; one in six children is born
			 with neurological damage; one in 100 children has an autism spectrum disorder
			 and among boys the occurrence is one in 58; one in 125 boys is born with
			 hypospadias, a condition where the urethra does not open at the end of the
			 penis; in 2007, an age-independent decline in testosterone levels over the past
			 twenty years was discovered in American men; and declines in male reproductive
			 health have been traced back to damage in the womb;
				(6)evidence from
			 human epidemiological and laboratory animal studies links these disorders to
			 prenatal and later life exposure to endocrine disrupting chemicals
			 (EDCs);
				(7)the endocrine
			 system is a complex system of organs regulated by over eighty known hormones as
			 well as hundreds of auxiliary chemical signaling systems, and it assures the
			 perpetuity and integrity of human life;
				(8)recent
			 bio-monitoring demonstrates that embryos, fetuses, infants, and children in the
			 United States carry hundreds of synthetic chemicals in their blood and tissue,
			 including EDCs, and similar results have been found for adults;
				(9)thousands of
			 chemicals have become an integral part of confined environments (homes,
			 schools, cars, planes, offices, theaters, malls), contributing to continual,
			 ubiquitous exposure, and it is vital to be able to identify which are
			 EDCs;
				(10)many plant and
			 animal species are showing signs of ill health due to exposure to endocrine
			 disrupting chemicals, which can cause small, but critical, changes in the
			 chemical makeup of an environment that are enough to trigger outcomes that
			 could lead to population decline and loss of biodiversity;
				(11)one out of five
			 male black bass in nine river basins across the United States exhibit intersex
			 organs and up to 100 percent of smallmouth bass at some sites in the Potomac
			 River basin during spawning season exhibit the same organ changes, which
			 scientists say suggests they have been exposed to EDCs;
				(12)all vertebrates
			 (fish, amphibians, reptiles, birds, and mammals, including humans) are
			 fundamentally similar during early embryonic development, so scientists can use
			 the evidence acquired on other species to make predictions about endocrine
			 disrupting effects on humans;
				(13)traditional toxicology and risk assessment,
			 which evaluate one chemical at a time, and only at high concentrations, have
			 failed to sufficiently address the effects of low doses of chemicals at
			 multiple early life stages and have not prevented the alarming increase of
			 endocrine disorders sweeping across the Northern Hemisphere;
				(14)since the early
			 1990s, independent government-funded scientists in academic and institutional
			 laboratories around the world have published data demonstrating the ability of
			 a broad selection of chemicals to interfere with human development and function
			 by affecting a number of endocrine mechanisms, and have discovered endocrine
			 disruptive effects for some widely used chemicals at concentrations several
			 thousand times lower than government safe levels derived through
			 traditional toxicological tests;
				(15)these scientists
			 have developed a new paradigm for disease, the developmental basis of disease,
			 which states that disease starts during development and is influenced by
			 exposures to environmental chemicals, stress and nutrition interacting on the
			 developing organism;
				(16)the developmental
			 basis of disease changes the focus from curing disease to prevention and to
			 understanding gene-environment-nutrition interactions during
			 development;
				(17)the National
			 Institute of Environmental Health Sciences (NIEHS) and the National Toxicology
			 Program (NTP) have conducted important studies on the environmental connection
			 to human diseases, and have in place a 5-tier scale of concern by which to
			 evaluate chemicals based on the weight of scientific evidence and toxicity and
			 exposure information;
				(18)while research
			 has established that exposure to EDCs induces delayed toxicity that results in
			 disease weeks, months, years, or decades later in life, Federal regulatory
			 agencies generally are not using the results of this research to restrict
			 production and use of even the most egregious chemicals;
				(19)although Congress
			 directed the Environmental Protection Agency in the Food Quality Protection Act
			 of 1996 to develop, not later than August 3, 1998, a screening program
			 using appropriate validated test systems and other scientifically relevant
			 information, to determine whether certain substances may have an effect in
			 humans that is similar to an effect produced by a naturally occurring estrogen,
			 or such other endocrine effect as the Administrator may designate, the
			 Agency did not release test orders announcing the availability of initial
			 standardized screens and testing protocols until October 21, 2009, and no
			 chemical has been tested for its impact on development and function from
			 fertilization to birth, despite the expenditure of more than
			 $100,000,000;
				(20)given these
			 delays and the alarming trends in endocrine-related disorders, the United
			 States must expeditiously take preventive action based on an entirely new
			 approach to reducing children’s exposure before birth to EDCs; and
				(21)the costs to
			 society of not taking action include medical expenses of treating these chronic
			 diseases, lost productivity, impaired fertility, compromised quality of life
			 for those affected, their families and communities, so prevention is the
			 key.
				(b)Policies and
			 goalsIt is the policy of the United States—
				(1)to promote family
			 health and the perpetuation of the human species as a paramount national goal,
			 recognizing that in order to protect the embryo, fetus, and infant during their
			 most vulnerable stages of development, parents’ bodies must be free of EDCs
			 prior to conception, during gestation, and throughout lactation;
				(2)to prevent harmful
			 exposure to EDCs in homes, workplaces, schools, public and private
			 transportation vehicles, indoor and outdoor recreational environments, and in
			 drinking water, foods, and consumer products;
				(3)to develop
			 scientific support for Federal public health strategies based on the entire
			 body of peer-reviewed public literature in an environment that is free from
			 conflicts of interest;
				(4)to promote
			 research into endocrine disruption by encouraging the multidisciplinary,
			 multi-institutional, and international collaborations that in the past have
			 produced many breakthroughs in knowledge;
				(5)to create
			 graduate-level scholarships and post-doctoral fellowships to train young
			 scientists who can meet the demand for technicians and public health and health
			 care personnel in endocrine disruption prevention;
				(6)to determine which
			 chemicals in commerce have the potential to disrupt the human endocrine system
			 and to remove these chemicals, and products containing them, from the market;
			 and
				(7)to prevent the
			 introduction of new chemicals, and products containing them, that have the
			 potential to disrupt the human endocrine system by requiring testing for these
			 effects before these chemicals and products are released on the market.
				3.Endocrine
			 disruption prevention programSubpart 12 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 2851 et seq.) is amended by adding at the
			 end the following:
			
				463C.Endocrine
				disruption prevention
					(a)ProgramThe
				Director of the National Institute of Environmental Health Sciences shall
				establish a program, to be known as the Endocrine Disruption Prevention
				Program, consisting of research, workshops, and fora under subsection
				(b).
					(b)Research,
				workshops, and fora
						(1)ResearchThe
				Director of the Institute shall conduct and support multidisciplinary research,
				to improve the understanding of endocrine disruption. Such research
				shall—
							(A)include research
				to design and develop sensitive tests to screen chemicals using assays that are
				effective for identifying chemicals with the potential to disrupt the human
				endocrine system;
							(B)address the full
				range of possible health outcomes, including—
								(i)male and female
				developmental and reproductive disorders;
								(ii)brain (behavioral
				and intellectual) disorders;
								(iii)metabolic
				syndrome, pre-diabetes, diabetes, improper glucose and fat metabolism, obesity,
				and cardiovascular disorders;
								(iv)effects on the
				pituitary, hypothalamus, hippocampus, thyroid, adrenal, immune, bone,
				cardiovascular, and other endocrine organs and systems throughout all life
				stages;
								(v)hormonally driven
				cancer; and
								(vi)other related
				effects;
								(C)be appropriately
				sensitive to detect a chemical’s potential to disrupt the human endocrine
				system at ambient exposure dosing levels;
							(D)consider the
				potential for additive and synergistic effects and need not be based solely on
				expectations of monotonic effects where the dose reflects the toxicity;
							(E)be carried out
				using a multidisciplinary approach to assure connections among multiple levels,
				from molecular to organ to whole animal or human research; and
							(F)be designed to
				develop biomarkers of exposure and effect that can be further developed and
				translated for use in human epidemiological and public health studies focused
				on defining the role of endocrine disrupting chemicals in disease etiology
				across the lifespan.
							(2)Workshops and
				fora
							(A)In
				generalThe Director of the Institute shall conduct workshops and
				fora on the health effects associated with environmental agents that may affect
				the endocrine system in order to—
								(i)identify new
				chemicals of concern for research under paragraph (1);
								(ii)strategize on
				approaches for the development of sensitive tests to screen chemicals for
				endocrine disrupting activity using assays;
								(iii)review the state
				of the science and provide recommendations for a research, testing, and
				training agenda; and
								(iv)educate attendees
				about endocrine disrupting chemicals.
								(B)Workshops
								(i)First
				workshopThe Director of the
				Institute shall invite the Secretary of the Interior, the Administrator of the
				Environmental Protection Agency, and the Director of the Centers for Disease
				Control and Prevention to participate in a workshop under subparagraph (A) not
				later than 150 days after the date of the enactment of this section.
								(ii)Subsequent
				workshopsThe Director of the Institute shall convene subsequent
				workshops under subparagraph (A) as the Director determines appropriate.
								(iii)ParticipantsThe
				Director of the Institute shall—
									(I)invite additional
				participants to each workshop under subparagraph (A);
									(II)in selecting such
				participants, include scientists and health professionals who are knowledgeable
				about the endocrine system and environmental exposures that may influence the
				endocrine system;
									(III)select as
				participants only those individuals who the Director determines will
				participate in a manner free of conflicts of interest; and
									(IV)in addition to
				the participants invited under subclause (I), allow representatives of
				nongovernmental organizations to attend each workshop under subparagraph (A) as
				observers.
									(C)ForaAt
				least every 3 years, the Director of the Institute shall convene an open forum
				for all stakeholders—
								(i)to
				review the state of the science relevant to environmental agents that influence
				the endocrine system; and
								(ii)to discuss the
				future direction of the Endocrine Disruption Prevention Program.
								(c)Expert
				panel
						(1)EstablishmentThe
				Director of the Institute shall establish an Endocrine Disruption Program Panel
				(in this section referred to as the Panel) not later than one
				year after the date of the enactment of this section.
						(2)MembersThe
				Director of the Institute shall appoint the members of the Panel from among
				individuals who—
							(A)have established
				expertise in the field of endocrine disruption research by publishing research
				in peer-reviewed literature;
							(B)provide assurances
				they will perform their duties in a manner free of conflicts of interest (as
				determined by the Director), including by complying with section 208 of title
				18, United States Code; and
							(C)represent diverse
				disciplines, including developmental biology, endocrinology, developmental and
				neurological biology, embryology, biochemistry, physiology, epidemiology,
				endocrine driven oncology, and medical research.
							(3)DutiesThe
				Panel shall—
							(A)provide advice to
				the Director of the Institute on the conduct and support of research under
				subsection (b);
							(B)evaluate existing
				population-level biomonitoring and biobanking surveillance and research
				programs and recommend changes needed to develop data on human exposures and
				effects to support the Endocrine Disruption Prevention Program; and
							(C)develop a list of
				chemicals of concern for endocrine disruption effects and make findings with
				respect to such chemicals in accordance with paragraph (4).
							(4)Chemicals of
				concern
							(A)ListThe
				Panel shall—
								(i)develop a list of
				chemicals of concern for endocrine disruption effects; and
								(ii)update such list
				annually.
								(B)Qualitative
				evaluation systemThe Panel shall create a tiered qualitative
				evaluation system, modeled after that of the National Toxicology Program, in
				order to express the Panel’s level of concern that a chemical on the list under
				subparagraph (A) has the potential to disrupt the human endocrine system.
							(C)Required
				findingsFor each chemical
				identified in the list under subparagraph (A), the Panel shall review
				peer-reviewed studies and other relevant data and issue a finding, based on all
				of the available evidence, regarding—
								(i)the level of the
				Panel’s concern, under the tiered qualitative evaluation system, that the
				chemical has the potential to disrupt the human endocrine system;
								(ii)the need for
				additional data to determine the level of concern associated with the
				chemical’s potential to disrupt the human endocrine system; or
								(iii)the need for
				assays to be developed to provide the data necessary to support a determination
				as to the level of concern associated with the chemical’s potential to disrupt
				the human endocrine system.
								(D)Sufficient
				dataIf the Panel finds under subparagraph (C)(i) that data are
				sufficient to determine the extent to which a chemical has the potential to
				disrupt the human endocrine system, the Panel shall publish an explanation of
				this determination and include the supporting data.
							(E)Minimal level of
				concernIf the Panel finds
				under subparagraph (C)(i) that data are sufficient to determine (under the
				tiered qualitative evaluation system established under subparagraph (B)) that
				there is at least a minimal level of concern associated with a chemical’s
				potential to disrupt the human endocrine system, the Panel shall describe the
				routes and sources of exposure to the chemical that may cause effects to human
				health.
							(F)Additional data
				neededIf the Panel finds under subparagraph (C)(ii) that
				additional data are needed to determine the level of concern associated with
				the chemical’s potential to disrupt the human endocrine system, the Panel
				shall—
								(i)identify such
				data; and
								(ii)recommend a
				process for developing such data directly or by grant or contract.
								(G)Assays
				neededIf the Panel finds under subparagraph (C)(iii) that assays
				need to be developed to provide the data necessary to support a determination
				as to the level of concern associated with the chemical’s potential to disrupt
				the human endocrine system, the Panel shall identify such assays to the extent
				possible.
							(H)Annual
				reportThe Panel shall submit to the Director of the Institute
				and to the Congress an annual report on the Panel’s activities. Each such
				report shall include—
								(i)an
				updated version of the list developed under subparagraph (A); and
								(ii)for each chemical
				on the list, the findings and recommendations of the Panel under subparagraphs
				(D) through (G).
								(I)No judicial
				reviewA finding or other determination of the Panel under this
				paragraph shall not be subject to judicial review, nor to correction under
				section 515 of the Treasury and General Government Appropriations Act, 2001
				(commonly referred to as the Information Quality Act).
							(J)Petitions
								(i)In
				generalAny person may petition the Panel to determine whether a
				chemical should be listed pursuant to subparagraph (A) or revise a finding or
				other determination under this paragraph based on new information.
								(ii)RulesThe
				Director shall adopt rules that provide for—
									(I)the form and
				procedure for filing of petitions under this subparagraph; and
									(II)the procedural
				rights of persons filing such petitions.
									(d)Transmission of
				certain findings to other agencies
						(1)In
				generalIf the Panel finds
				under subsection (c)(4)(C)(i) that data are sufficient to determine (under the
				tiered qualitative evaluation system established under subsection (c)(4)(B))
				that there is at least a minimal level of concern associated with a chemical’s
				potential to disrupt the human endocrine system, the Director of the Institute
				shall transmit the finding, including the Panel’s description of the routes and
				sources of exposure to the chemical and any other relevant information, to each
				Federal agency with authority to regulate the chemical or the route or source
				of human exposure to the chemical.
						(2)Public
				availabilityWhenever the Director of the Institute transmits to
				one or more agencies a finding under paragraph (1) regarding a chemical, the
				Director shall publish in the Federal Register the names of the agencies and
				the chemical.
						(e)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for fiscal years 2011 through
				2021.
					.
		4.Federal agency
			 action
			(a)RequirementsUpon receipt of a transmission under
			 section 463C(d) of the Public Health Service Act, as added by section 3 of this
			 Act, containing a finding that there is at least a minimal level of concern
			 associated with a chemical’s potential to disrupt the human endocrine system, a
			 Federal agency—
				(1)not later than 180
			 days after the date of such receipt, shall issue a reply in writing to the
			 Director of the National Institute of Environmental Health Sciences (in this
			 Act referred to as the Institute) describing—
					(A)the agency’s
			 authorities in connection with the chemical;
					(B)any past or
			 ongoing actions taken by the agency in connection with the chemical; and
					(C)the proposed
			 course of action to be taken by the agency in response to the Panel’s finding,
			 including but not limited to further testing by the Institute or the issuance
			 of regulations, orders, or public notices under the agency’s existing
			 authorities, in furtherance of protecting human health from the potential
			 endocrine disruption effects of exposure to the chemical; and
					(2)not later than one
			 year after the date of such receipt, shall submit to the Congress and shall
			 publish a report summarizing the actions taken by the agency in response to the
			 Panel’s finding, as well as proposed future actions to be taken by the
			 agency.
				(b)No additional
			 regulatory authorityThis section does not vest any agency with
			 additional authority to regulate a chemical or the route or source of human
			 exposure to a chemical.
			(c)Citizen
			 suits
				(1)Authority to
			 bring civil actionsAny person may commence a civil action to
			 compel any agency action required by subsection (a).
				(2)JurisdictionThe
			 United States courts of appeals shall have exclusive original jurisdiction over
			 such an action.
				5.Training in
			 fields related to the prevention of endocrine disruption
			(a)In
			 generalThe Director of the
			 Institute shall establish a program to support, directly or by making grants,
			 graduate and postdoctoral training in fields related to the prevention of
			 endocrine disruption.
			(b)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $2,500,000 for fiscal year 2011 and such sums as may be
			 necessary for fiscal years 2012 through 2021.
			
